DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on February 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USP 7,399,272).
Referring to Figure 2, Kim illustrates a variable stiffness soft actuator, the soft actuator comprising: a plurality of ossicle elements (120) arranged in a specific structure, a vacuum port (126) for applying a vacuum to the actuator, a first seal member (136) to maintain the vacuum in an inner chamber of the actuator, a second seal member (18) to maintain the vacuum in the inner chamber, wherein an interval 
With respect to claim 12, the actuator of Kim is considered a robotic device for assisting a surgical procedure, wherein the device includes a pneumatic device (not shown) to generate a vacuum in the actuator.

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658